Citation Nr: 0300935	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from October 1942 to May 
1946 and from November 1947 to December 1955.  He died in 
August 1998.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from December 1999 and September 
2001 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in St. Petersburg, Florida 
and in Muskogee, Oklahoma (RO) which denied the benefit 
sought on appeal.  The appellant's claims file was 
transferred to the Muskogee, Oklahoma RO in April 2000, as 
per her request.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The veteran's death certificate shows that he died in 
December 1998 as a consequence of malnutrition due to 
laryngeal cancer.

3.  At the time of the veteran's death, service connection 
was in effect for a fracture of the right humerus, a 
healed laceration of the right thigh, and hepatitis.  A 40 
percent disability evaluation was assigned for his 
fracture of the right humerus.  The other disorders were 
assigned noncompensable disability ratings.

4.  The veteran's laryngeal cancer was not manifested 
during service or for many years thereafter, and is not 
shown to be causally or etiologically related to the 
veteran's service.

5.  The medical evidence demonstrates that the veteran's 
laryngeal cancer was due to the use of tobacco.

CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service 
origin.  38 U.S.C.A. §§ 1101, 1103, 1110, 1131, 1310, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.301, 3.302, 
3.303, 3.304, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
veteran's death from laryngeal cancer was related to his 
active service.  The appellant maintains that the veteran 
started smoking while in service, that he continued 
smoking following service, and that this smoking caused 
the laryngeal cancer that caused his death.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered 
by the VA.  The VCAA also requires the VA to assist a 
claimant in obtaining that evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45, 630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claim.  
The rating decisions and the statement of the case issued 
in connection with the appellant's appeal, as well as 
additional correspondence to the appellant, have notified 
her of the evidence considered, the pertinent laws and 
regulations, and the reason that her claim was denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed 
to process the appellant's claim.  The RO also informed 
the appellant of what the evidence must show in order to 
warrant entitlement to service connection for the cause of 
the veteran's death and provided a detailed explanation of 
why such service connection was not granted.  In addition, 
the statement of the case included the criteria for 
granting service connection for the cause of the veteran's 
death, as well as other regulations pertaining to her 
claim.  Similarly, letters to the veteran, from the RO, 
notified the veteran as to what kind of information was 
needed from her, and what she could do to help her claim.  
See Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  Under the circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  
In this regard, the veteran's service medical records, 
private medical records, and the veteran's death 
certificate are of record.  The appellant and her 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  Likewise, the Board is not aware of any 
additional evidence that needs to be obtained in this 
appeal, and the Board is satisfied that the requirements 
under the VCAA have been met.  As such, the Board finds 
that the duty to assist was satisfied and the case is 
ready for appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747) (1992). 

According to VA law and regulations, service connection 
may be granted for disabilities resulting from a disease 
or injury incurred or aggravated during active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).  Further, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  See 
38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal 
or a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability 
to be considered the primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  
See 38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must 
be shown that it contributed substantially or materially, 
that it combined to cause death, or that it aided or lent 
assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish 
a causal connection between service or a disability of 
service origin and the veteran's death.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).  Nevertheless, for 
claims filed after June 10, 1998, a veteran's death is not 
considered to have resulted from injury incurred or 
disease contracted during active service on the basis that 
it resulted from the veteran's use of tobacco products in 
service.  See 38 U.S.C.A. § 1103.

The veteran had active military service from October 1942 
to May 1946 and from November 1947 to December 1955.  
According to the veteran's death certificate, he died in 
August 1998 as a consequence of malnutrition due to 
laryngeal cancer.   The interval between onset and death 
was noted as being one month with regard to the 
malnutrition, and two years with regard to the laryngeal 
cancer.  During his lifetime, the veteran had established 
service connection for a fracture of the right humerus, a 
healed laceration of the right thigh, and hepatitis.  A 40 
percent disability evaluation was assigned for his 
fracture of the right humerus.  Service connection was not 
in effect for any other disabilities.

Service medical records show no evidence of laryngeal 
cancer.  An October 1942 physical examination showed a 
normal thyroid, trachea, and larynx, as well as a normal 
mouth, nose, and throat.  His May 1946 Report of Physical 
Examination indicates that clinical evaluation of the 
veteran's tongue, palate, pharynx, larynx, and tonsils was 
normal, as was evaluation of the veteran's neck and 
respiratory system.  

A November 1947 physical examination showed normal lungs, 
normal laboratory findings, and a that there were no ear, 
nose, or throat abnormalities.  A July 1950 Report of 
Medical Examination indicates that the veteran had a 
normal clinical evaluation of his head, face, neck, nose, 
sinuses, mouth, and throat.  The February 1952 Report of 
Medical Examination indicates that the veteran's tonsils 
were enucleated, but that otherwise evaluation of his 
mouth and throat was normal.  The December 1955 Report of 
Medical Examination also indicates a normal clinical 
evaluation of the veteran's mouth and throat.

A March 1999 letter from W. M. Mendenhall, M.D., states 
that the veteran was treated for "an advanced carcinoma of 
the larynx, stage T3N0, with radiation therapy."  The 
veteran also underwent a salvage laryngectomy.  Dr. 
Mendenhall opined that the veteran's "cigarette smoking 
and addiction to nicotine were contributing factors to the 
development of his cancer."

A letter from the veteran's son, dated March 1999, 
indicates that the veteran's attempts to quit smoking 
failed because the veteran could not stop smoking, despite 
health problems.

An April 1999 letter from A. L. Glowasky, M.D. states that 
cigarette smoking is a factor "most strongly implicated in 
causing laryngeal cancer" and that "[the veteran's 
cigarette smoking] had a profound effect in [the 
veteran's] laryngeal cancer."

An April 1999 statement from another of the veteran's sons 
indicates that he felt that the veteran was addicted to 
cigarettes because the veteran would wake up in the middle 
of the night to smoke and get irritable when he was 
without cigarettes.

An April 1999 statement from the veteran's sister 
indicates that the veteran did not smoke until he went to 
boot camp for the Navy, and that thereafter, he smoked 
cigarettes daily.  She also opined that the veteran's 
cigarettes were "what killed him . . . ."

An April 1999 statement from the appellant contends that 
the veteran became addicted to nicotine while in the 
military, and that the veteran's cancer was due to his 
nicotine addiction.

A letter from D. M. Duncanson, M.D., dated May 1999, 
states that the veteran was a patient of his at a skilled 
nursing facility from August 1997 to August 1998.  Dr. 
Duncanson also states that the veteran's "death, and major 
health problems leading up to his death were due to a 
total laryngectomy and chronic obstructive lung disease."  
He noted that the veteran's laryngectomy was treatment for 
the veteran's squamous cell carcinoma.  He also noted that 
the veteran's chronic obstructive lung disease and his 
laryngeal squamous cell carcinoma were "directly 
associated with the [veteran's] long term nicotine 
addiction. . . ."

In addition, the appellant, in statements to the RO and 
the Board, contends that the veteran was addicted to 
nicotine, and that his cancer and 1996 stroke were due to 
his nicotine addiction.  She also contended that the 
veteran's service-connected hepatitis contributed to his 
death.  Likewise, the appellant contended that veteran's 
attempts to seek treatment at the VA Medical Centers in 
Florida were an "intent to file for VA benefits" prior to 
June 1998, and should be considered an informal claim for 
benefits.

The Board acknowledges the appellant's contention 
regarding the veteran's smoking during service, and its 
relationship to the disability that led to his death.  
However, Congress has prohibited the grant of service 
connection for a disability on the basis that such 
disability resulted from a disease attributable to the use 
of tobacco products during the veteran's active service 
for claims filed after June 10, 1998.  See 38 U.S.C.A. 
§ 1103.  Therefore, as a matter of law, any claims 
received by VA after June 10, 1998, are subject to this 
restriction.  

In the appellant's case, the record clearly shows that the 
appellant's claim, asserting that the veteran's laryngeal 
cancer was due to smoking, was not filed until December 
1998.  The evidence of record clearly shows that the 
veteran's malnutrition was caused by the veteran's 
laryngeal cancer, which was caused by the veteran's 
tobacco use.   The Board notes that service medical 
records are entirely negative for evidence of laryngeal 
cancer or other evidence of problems related to the 
veteran's larynx.  In addition, the veteran's laryngeal 
cancer was first manifest many years following service.  
In this regard, the death certificate clearly states that 
the veteran's laryngeal cancer was first diagnosed two 
years prior to the veteran's death, and the veteran's 
treating medical providers conclude that the veteran's 
laryngeal cancer was a consequence of his cigarette 
smoking.  Likewise, there is no medical evidence that even 
suggests that the veteran's laryngeal cancer was in any 
way related to the veteran's service.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312.  Rather, as 
discussed earlier, the medical evidence reflects that the 
veteran's laryngeal cancer was due to the veteran's 
nicotine addiction and cigarette smoking.  See 38 U.S.C.A. 
§ 5103A(d) (VA does not have an affirmative duty to obtain 
an examination of a claimant or a medical opinion from 
Department healthcare facilities if the evidence of record 
contains adequate evidence to decide a claim). 

The provisions of 38 U.S.C.A. § 1103 are dispositive of 
the theory of entitlement in this case and require that 
the claim be denied.  In a case where the law, and not the 
evidence, is dispositive, the claim should be denied or 
the appeal to the Board should be terminated because of 
the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As the appellant's claim was received on December 
16, 1998, after the effective date of 38 U.S.C.A. § 1103, 
the appellant's claim for service connection of the 
veteran's cause of death is prohibited as a matter of law.

Lastly, the Board also acknowledges the appellant's 
argument that the veteran's attempts to receive treatment 
at the VA Medical Centers were informal claims which 
preceded the effective date of 38 U.S.C.A. § 1103, and 
that her claim should be allowed.  However, there is no 
evidence that a claim, informal or formal, was ever 
submitted.  Under these facts and circumstances, the Board 
finds that no further action was required of the RO.  See 
38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.152 (a 
written communication indicating the benefit sought must 
be filed in order for benefits to be paid under the laws 
administered by the VA).  See also Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).  Significantly, service 
connection had not been established for any disease of the 
larynx during the veteran's lifetime, and even if the 
veteran had filed a claim for service connection for 
laryngeal cancer, the claim would not have survived his 
death.  As a matter of law, veterans' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  Furthermore, the appellant's current claim 
for service connection for cause of death is separate and 
distinct from any previous claims that the veteran may 
have filed.  Thus, the appellant's assertion that the 
present claim was originally filed prior to the veteran's 
death in August 1998 is without merit.

In conclusion, the preponderance of the evidence is 
against the appellant's claim that the veteran's death was 
causally related to his active service.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would 
give rise to a reasonable doubt in favor of the appellant, 
the provisions of 38 U.S.C.A. § 5107(b), as amended, are 
not applicable, and the appeal is denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

